Citation Nr: 1341895	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  06-15 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for lumbar strain with sciatica prior to January 5, 2010, and in excess of 40 percent, from January 5, 2010.

2. Entitlement to an evaluation in excess of 10 percent for hypertension. 

3. Entitlement to an evaluation in excess of 30 percent for migraine headaches. 

4. Whether VA disability compensation benefits were properly terminated due to "fugitive felon" status. 

5. Whether an overpayment of VA disability compensation benefits due to "fugitive felon" status was properly created.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to July 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that denied increased disability evaluations for lumbar strain, hypertension and migraine headaches. However, the RO in Atlanta, Georgia has been VA's Agency of Original Jurisdiction (AOJ) throughout the course of the appeal. 

The issues consequent to "fugitive felon" status arise from a September 2008 administrative decision by the Atlanta RO to terminate VA disability compensation effective from August 27, 2007 and to require the Veteran to pay back all VA benefits received since that date. 

In July 2009, the Veteran testified before the undersigned Acting Veterans Law Judge in regard to the disability rating issues on appeal.  A transcript of that testimony is associated with the claims file. 

This appeal was remanded for further development in November 2009 and now returns again before the Board.

Please note that both the Veteran's virtual and physical claims files have been reviewed in adjudication of this claim.

The issue of whether the Veteran's rating is "total and permanent" has been raised by the record, specifically a June 2013 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of increased ratings for the Veteran's back, hypertension, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In June 2008, the RO received notice that there had been a warrant issued for the Veteran on March 27, 2007. The warrant was cleared on December 7, 2007, apparently after the Veteran turned himself in on an unrelated charge.  There is no indication that any earlier service was attempted, or that appellant at any time resisted or attempted to avoid service of the warrant.

2. The RO terminated the Veteran's compensation, due to the RO's determination of his status as a fugitive felon, from March 27, 2007, to December 7, 2007. 

3. The Veteran was not a fugitive felon for VA purposes.


CONCLUSION OF LAW

An overpayment of disability compensation was not properly created; the Veteran is not considered a fugitive felon for VA compensation purposes.  38 U.S.C.A. §§ 5103(a), 5103A, 5313B (West 2002 & Supp. 2013); 38 C.F.R. §§ 1.911, 3.665(n) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran's claim involves the validity of a creation of an overpayment, involving Chapter 53 of Title 38 of the Unites States Code. Therefore, the duty to notify and assist provisions of the VCAA does not apply. Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).
Considering this, and the favorable decision below, the Board finds that any further discussion of the VCAA would be moot.


Law and Regulations

A Veteran who is otherwise eligible for a benefit may not be paid or otherwise provided such benefit for any period during which such Veteran is a fugitive felon. See 38 U.S.C.A. § 5313B (West 2002 & Supp. 2013).

The implementing regulation provides: (1) Compensation is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon; (2) For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law; (3) For purposes of paragraph (n) of this section, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law. 38 C.F.R. § 3.665(n). 

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture. VAOPGCPREC 7-2002. It was noted that Public Law No. 104-193 'was designed to cut off the means of support that allows fugitive felons to continue to flee.' Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e) (4)(A) .

Factual Background and Analysis

Evidence received from the Office of Inspector General in June 2008 indicated that the Veteran had been in fugitive felon status, due to the issuing of a warrant, since March 27, 2007.  Based on this information, the Veteran's compensation benefits were terminated effective March 27, 2007.  The Veteran indicated that he had been involved in an incident on December 6, 2007, and turned himself in to police on December 7, 2007, and remained in jail until March 27, 2008.  Records show that the Veteran pled guilty to a felony sentence in February 2008 and was sentenced to probation.  Subsequent verification was received the Columbus, Georgia Police Department and Muscogee County Court that his warrant was cleared on December 7, 2007, when he was arrested.  Based on this information, his award of compensation was resumed effective December 7, 2007.

The Veteran contends that he has no knowledge of the original warrant which was apparently issued on March 27, 2007.  He indicates that he does not believe he had an outstanding warrant at that time, and that the issue for which he was arrested on December 7, 2007, was related to a December 6, 2007 incident.

Both the controlling statute and the regulation specifically include the intentional act of "fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, which is a felony under the laws of the place from which the person flees," or "violating a condition of probation or parole imposed for commission of a felony under the Federal or State law," as separate and independent conditions for a finding fugitive felon status.  As eluded to above, flight or hiding is also necessary to meet the legal definition of fugitive.

To engage in an intentional act of fleeing from prosecution, the Veteran would first have to know that he was facing prosecution.  The Veteran has asserted that he did not know of the warrant.  Nothing on file contradicts that assertion.

An individual must have at least some knowledge of prosecution before he can be found to be fleeing.  There must be some evidence that the person knows his apprehension is sought.  The statute's use of the words "to avoid prosecution" confirms that for 'flight' to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution.  See Oteze Fowlkes v. Adamec, 432 F.3d 90, 96097 (2nd Cir. 2005). 

As noted, in this case, the Veteran has asserted that he did not know there was a warrant for his arrest.  There is no indication that this warrant from March 2007 was ever served on him, and there is no indication that the Veteran was attempting to flee; his address was of record with the VA the entire time of his alleged fugitive felon status, which does not appear to have changed from March 2007 to December 2007, and there is no indication he was making any attempt to hide or flee during that period.  The Board therefore finds that the Veteran had no knowledge of the prosecution against him prior to the date the warrant was cleared on December 7, 2007.  Therefore, it logically follows that he had no knowledge that a warrant had been issued in March 2007.

When there is no evidence that a Veteran knew there was a warrant for his arrest, the mere presence of an outstanding warrant is insufficient to establish fugitive felon status.  See also Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004) (finding that an intent to avoid prosecution was required for a fugitive felon finding under the SSA statute).  Here, there is no evidence that the Veteran was aware of the outstanding warrant against him.  As such, the Board concludes that the evidence shows he was not a fugitive felon for VA purposes from March 27, 2007, to December 7, 2007. 

As the Veteran is not shown to have been a fugitive felon from March 27, 2007, to December 7, 2007, the termination of his compensation payments for that period of time was improper.  See 38 U.S.C.A. § 5313B ; 38 C.F.R. §§ 3.665(n).  Thus, on this record, the Board concludes the overpayment in question is not a valid debt. 


ORDER

An overpayment of disability compensation was not properly created; the Veteran is not considered a fugitive felon for VA compensation purposes.  To this extent, the appeal is granted. 


REMAND

Regretfully, the Board finds that further action is warranted in this case before a decision may be made.  As to the issues of increased ratings for the Veteran's back, hypertension, and headaches, the Board notes that the last Supplemental Statement of the Case as to these issues is dated in December 2010.  Since that time, relevant evidence has been associated with the Veteran's claims file, specifically, relevant treatment records and a VA general medical examination dated April 2011.  As this evidence is relevant to all of the Veteran's increased rating claims, the Board has no choice but to remand these issues in order that all evidence associated with the Veteran's claims file since the last Supplemental Statement of the Case may be considered by the RO in the first instance.

Accordingly, these claims are REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all health care providers who have recently treated him for his back disability, migraines, or headaches.  All records from any identified VA facilities must be associated with the claims file.  If any requested records are not available, that should be noted in the Veteran's claims file.

2.  After completing the requested development, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims on appeal, in light of all pertinent evidence and legal authority, to specifically include all evidence submitted since the last Supplemental Statement of the Case in December 2010.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


